[Cite as State v. Wallace, 2022-Ohio-2616.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BROWN COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :         CASE NO. CA2021-12-017

                                                   :              OPINION
     - vs -                                                        8/1/2022
                                                   :

 WILLIAM WALLACE, JR.,                             :

        Appellant.                                 :




       CRIMINAL APPEAL FROM BROWN COUNTY COURT OF COMMON PLEAS
                            Case No. 2016-2065


Zac Corbin, Brown County Prosecuting Attorney, and Mary McMullen, Assistant
Prosecuting Attorney, for appellee.

William Wallace, Jr., pro se.



        S. POWELL, J.

        {¶ 1} Appellant, William Wallace, Jr., appeals the decision of the Brown County

Court of Common Pleas denying his Crim.R. 16 motion for discovery and request to unseal

alleged "exculpatory evidence" previously submitted to the trial court for in camera

inspection prior to the 2017 jury trial that resulted in him being found guilty and sentenced
                                                                       Brown CA2021-12-017

to life in prison without the possibility of parole on two counts of rape, one count of unlawful

sexual conduct with a minor, two counts of gross sexual imposition, and two counts of

importuning. For the reasons outlined below, we affirm the trial court's decision.

       {¶ 2} In 2017, Wallace was found guilty of the seven above-named offenses and

sentenced to life in prison without the possibility of parole after it was discovered he had

been sexually abusing two minor children, sisters, K.W. and A.W. Wallace appealed his

conviction, as well as the trial court's denial of his motion for a new trial, and this court

affirmed. State v. Wallace, 12th Dist. Brown Nos. CA2017-09-011 and CA2017-11-014,

2019-Ohio-442, discretionary appeal not allowed, 156 Ohio St.3d 1406, 2019-Ohio-2261.

       {¶ 3} In 2021, Wallace filed a Crim.R. 16 motion for discovery and request to unseal

alleged "exculpatory evidence" previously submitted to the trial court for in camera

inspection prior to his 2017 jury trial. The trial court issued a decision denying Wallace's

motion on November 3, 2021. In so holding, the trial court stated, in pertinent part, the

following:

              The Defendant filed a motion for discovery under Rule 16 of the
              Ohio Rules of Criminal Procedure. * * * The Defendant has
              previously filed a direct appeal, a motion for a new trial, and a
              motion for post-conviction relief. All were denied and all appeals
              were resolved in favor of the State. All discovery was supplied
              to Defendant's counsel before trial. Any issues regarding
              discovery should have been raised previously either by motion
              or on appeal.

       {¶ 4} On December 6, 2021, Wallace filed a timely notice of appeal. Wallace's

appeal now properly before this court for decision, Wallace has raised the following two

assignments of error for review.

       {¶ 5} Assignment of Error No. 1:

       {¶ 6} THE COURT ABUSED [ITS] DISCRETION BY NOT RELEASING SEALED

DOCUMENTS THAT WOULD HAVE EXONERATE[D] THIS DEFENDANT, UNDER DUE


                                              -2-
                                                                                Brown CA2021-12-017

PROCESS OF LAW, 5TH, 14TH AMENDMENT, AND ART.1, SECTION 10 OF THE OHIO

CONSTITUTION, CRIM.R. 16.

        {¶ 7} Assignment of Error No. 2:

        {¶ 8} THE COURT ABUSED [ITS] DISCRETION BY NOT RELEASING THE

SEALED DOCUMENT THAT WAS EXCULPATORY IN NATURE, AND THIS VIOLATED

THE DUE PROCESS OF THE LAW, WHEREAS, THE COURT SUPPRESSION OF

EXCULPATORY EVIDENCE, THIS VIOLATED THE BRADY STANDARD, AND 5TH,

14TH, AND ART. I, SECTION 10 OF THE OHIO CONSTITUTION.

        {¶ 9} In his two assignments of error, Wallace argues the trial court erred by

denying his Crim.R. 16 motion for discovery and request to unseal alleged "exculpatory

evidence" previously submitted to the trial court for in camera inspection prior to his 2017

jury trial. Although not particularly clear, it appears Wallace is arguing the trial court erred

by finding that the victims' records received from Child Focus Community Mental Health did

not contain any Brady material that needed to be disclosed to Wallace before trial.1

        {¶ 10} Wallace's argument is barred by the doctrine of res judicata. "'Under the

doctrine of res judicata, a final judgment of conviction bars the convicted defendant from

raising and litigating in any proceeding, except an appeal from that judgment, any defense

or any claimed lack of due process that was raised or could have been raised by the

defendant at the trial which resulted in that judgment of conviction or on an appeal from that

judgment.'" State v. Griffin, 138 Ohio St.3d 108, 2013-Ohio-5481, ¶ 48, quoting State v.

Perry, 10 Ohio St.2d 175, 180 (1967). "Res judicata bars a petitioner from 're-packaging'

evidence or issues that either were or could have been raised in trial or on direct appeal."




1. The term "Brady material" refers to Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194 (1963), a case in which
the United States Supreme Court held that prosecutors have a duty to disclose potentially exculpatory
evidence to criminal defendants.
                                                    -3-
                                                                      Brown CA2021-12-017

State v. Casey, 12th Dist. Clinton No. CA2017-08-013, 2018-Ohio-2084, ¶ 15, citing State

v. Rose, 12th Dist. Butler No. CA2012-03-050, 2012-Ohio-5957, ¶ 20. The doctrine of res

judicata "promotes the principles of finality and judicial economy by preventing endless

relitigation of an issue on which a defendant has already received a full and fair opportunity

to be heard." State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, ¶ 18.

       {¶ 11} In light of the foregoing, and because Wallace could have challenged the trial

court's July 5, 2017 decision to seal K.W.'s and A.W.'s records as part of his direct appeal

to this court, the trial court did not err by denying Wallace's Crim.R. 16 motion for discovery

and request to unseal those records upon finding "[a]ny issues regarding discovery should

have been raised previously either by motion or on appeal." Therefore, finding no merit to

any of the arguments raised by Wallace herein, Wallace's two assignments of error lack

merit and are overruled.

       {¶ 12} Judgment affirmed.


       M. POWELL, P.J., and PIPER, J., concur.




                                              -4-